DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on 11/05/2021 have been entered.
The previously raised drawing objection has been withdrawn in light of the amendment submitted by the Applicant on 11/05/2021.
The previously raised claim rejections (112 b) have been withdrawn in light of the amendment submitted by the Applicant on 11/05/2021.

Claim objections
Claim 19 is objected because the following minor informality: line 3 includes the term  “siad” . Applicant is advised to change it to “said”. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Rabe et al (US 20090217939 A1).
Regarding claim 1, Rabe discloses an applicator comprising: a first leg (“A” in the annotated Fig. 12A below) comprising a first proximal end (“B” in the annotated Fig. 12A below) and a first distal end (“C” in the annotated Fig. 12A below); a second leg (“D” in the annotated Fig. 12A below) comprising a second proximal (“E” in the annotated Fig. 12A below) and a second distal end (“F” in the annotated Fig. 12A below); a first holder provided at the first distal end and comprising a first side (See annotated Fig. 12 below) ; and a second holder provided at the second distal end and comprising a second side facing the first side (See annotated Fig. 12 below); wherein the first leg and the second leg are pivotally attached to each other at their corresponding proximal ends ( See annotated Fig. 12A below) so that the applicator is able to switch between an open state (Fig. 12 B) wherein the first side and the second side are spaced apart and a closed state (See annotated Fig. 12 below) wherein the first side and the second side are in contact; and the first side and second side are curved (Fig. 3B. & 7A-B).

    PNG
    media_image1.png
    263
    768
    media_image1.png
    Greyscale


Regarding claim 18, Rabe discloses the claimed invention of claim 1. Rabe further discloses wherein said holders are fixed to the legs (See annotated Fig. 12A above).

Claims 1, 3, 5, 11-13, and 19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Zhao (US 20180235298 A1).
Regarding claim 1, Zhao discloses an applicator comprising: a first leg (“A” in the annotated Fig. 2 below. The examiner notes that first leg “A” ends at element 14) comprising a first proximal end (“B” in the annotated Fig. 2 below) and a first distal end (“C” in the annotated Fig. 2 below); a second leg (“D” in the annotated Fig. 2 below. The examiner notes that second leg “D” ends at element 14) comprising a second proximal (“E” in the annotated Fig. 2 below) and a second distal end (“F” in the annotated Fig. 2 below); a first holder provided at the first distal end and comprising a first side (See annotated Fig. 2 below) ; and a second holder provided at the second distal end and comprising a second side facing the first side (See annotated Fig. 2 below); 
wherein the first leg and the second leg are pivotally attached to each other at their corresponding proximal ends ( See annotated Fig. 2 below) so that the applicator is able to switch between an open state (Fig. 2) wherein the first side and the second side are spaced apart and a closed state wherein the first side and the second side are in contact (Para. 0014) ; and the first side and second side are curved (Fig. 2).

    PNG
    media_image2.png
    832
    851
    media_image2.png
    Greyscale

Regarding claim 3, Zhao discloses the claimed invention of claim 1. Zhao further discloses a first strip (Fig. 1, flexible stripe 32) is provided along the first side; and a second strip (See the annotated Fig. 5 below based on the definition of strip found in the dictionary, which is, “a narrow piece, comparatively long and usually of uniform width” See: https:/www.dictionary. com/browse/strip. Para. 0031 “The sheet-like magnetic stripe or iron-based film 43 of the upper magnetic eyelashes member 41 is aligned with the yellow indicator 51 and are absorbed onto the upper clip plate 20 precisely through magnetic attraction”. The examiner notes that the second strip is the narrow layer with magnetic attraction that interact with the magnetic stripe or iron based film 43 of the precisely through magnetic attraction”).

    PNG
    media_image3.png
    380
    612
    media_image3.png
    Greyscale

Regarding claim 5, Zhao discloses the claimed invention of claim 3. Zhao further discloses whereinIn re Kim (Ser. No. 16/453,685) Election Response to May 12, 2021 Restriction RequirementPage -3-at least one of the first and second strips comprises one (See annotated Fig. 6 below) or more sections arranged on a corresponding one of the first and second side.

    PNG
    media_image4.png
    403
    763
    media_image4.png
    Greyscale

Regarding claim 11, Zhao discloses the claimed invention of claim 1. Zhao further discloses wherein a first mark (Para. 0030 & Fig. 6, 52) is provided on the first holder (31); and a second mark (Para. 0030 & Fig. 5, 51) is provided on the second holder (20).  
Regarding claim 12, Zhao discloses the claimed invention of claim 11. Zhao further discloses the first mark is provided on the first holder (31) at a center position in an extending direction of the first side (Fig. 6, 52); and the second mark (Fig. 5, 51) is provided on the second holder (20) at a center position in an extending direction of the second side.  
Regarding claim 13, Zhao discloses the claimed invention of claim 1. Zhao further discloses wherein the first side and the second side are adjustable in curvature (Fig. 1-2 and para. 006 “the upper and lower clip plate is made of iron materials or magnetic materials” The examiner notes that the magnetic material or iron materials is capable to provide flexibility to the curvatures).  
Regarding claim 19, Zhao discloses the claimed invention of claim 1. Zhao further discloses a first strip (strip 32) is provided along the first side; and a second strip is provided along the second side (Para. 0031 “The sheet-like magnetic stripe or iron-.

    PNG
    media_image5.png
    362
    860
    media_image5.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, and 14 -17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 20180235298 A1) in view of Andreula (US 5097598 A).
Regarding claim 2 and 14, Zhao discloses the claimed invention of claim 1. Zhao further discloses wherein the first side is provided with a first channel (Fig. 1, the 
 the second side is provided with a second channel; and the second channel extends along a whole length of the second side.  
Andreula teaches an apparatus for treating natural eyelashes (Fig. 1) with first channel (Fig. 4, 58) and the second channel (Fig. 4, 56) with depth and width extending along the whole length (Fig. 1 & 4) following a geometric shape of the holders (12, 14) so that should such replacement be necessary, blade 52 merely is withdrawn from complementary channel 56 in lower jaw 14 and is replaced. Likewise, platen 54 preferably is a one-piece continuous structure held in place in upper jaw 12 by means of a groove 58 in the upper jaw 12 and is replaced, as needed, by withdrawal from the groove 58 (cl 3 Line 7-13).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the holders of Zhao’s device with the extended channels along the whole length as taught by Andreula so that should such replacement be necessary, blade 52 merely is withdrawn from complementary channel 56 in lower jaw 14 and is replaced. Likewise, platen 54 preferably is a one-piece continuous structure held in place in upper jaw 12 by means of a groove 58 in the upper jaw 12 and is replaced, as needed, by withdrawal from the groove 58.
Regarding claim 15, The combination of Zhao and Andreula disclose the claimed invention of claim 14. Andreula further teaches the channels (56, 58) follow a geometric shape of the holder (12,14), and the grooves (56, 58) being relatively close to the claimed deep and width as shown in Fig. 1 and 4. However, the combination of Zhao 
It appears that the device of Zhao and Andreula has roughly the same deep and width of the channels as the claimed dimensions, as shown in figure 1 & 4, and would operate equally well with the claimed grooves to provide surface area for the magnetized elastic strip to be attached inside the first and the second side of the first and the second holders. Furthermore, applicant has not disclosed that the claimed dimensions of approximately 1 mm deep and 31 mm wide solves any stated problem, indicating simply that “the grooves follow the geometric shape of the holder and are approximately 1 mm deep and 31 mm wide. (Specification pp. [65])”. Therefore, It would have been an obvious matter of design choice to have the grooves are approximately 1 mm deep and 31 mm wide, and it appears that the invention would perform equally well with the grooves disclosed by the combination of Zhao and Andreula. 
Regarding claim 16, The combination of Zhao and Andreula disclose the claimed invention of claim14. Zhao further discloses the channel (Fig. 1, the channel is the location where the flexible stripe 32 is positioned) is adapted to increase a contact area of the holder with a magnetic eyelash strip (The examiner notes that the channel is capable to provide surface area with depth, as shown in Fig.1 of Zhao in order to increase the contact area with magnetic eyelash strip, and similarly the channels (56, 58) shown in Fig. 4 of Andreula).  
Regarding claim 17, The combination of Zhao and Andreula disclose the claimed invention of claim 14. Zhao further discloses a temporary adhesive (33) in the channels (Fig. 1, the channel is the location where the flexible stripe 32 is positioned).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 20180235298 A1), Andreula (US 5097598 A) as applied to claim 2 above, and further in view of Rabe et al (US 20090217939 A1).
Regarding claim 20, Zhao and Andreula disclose the claimed invention of claim 2, but does not explicitly disclose the channels are adapted to receive a liquid to increase temporary surface adhesion.
Rabe teaches a method and an apparatus for applying eyelash extension (title), with phase transitional material from solid to liquid such as wax to be used as a mechanism of attachment ( Para. 0055) so that these phase transition materials may be used as a mechanism of attachment. These phase change materials may transition between a fluid state and a solid or semi-solid state, wherein the fluid state may have varying degrees of viscosity. For instance, the material may be a wax, such as may be formed of fatty materials or synthetic hydrocarbons ( Para. 0055).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the combination of the channels of Zhao and Andreula device with a phase changing material as a mean of attachment as taught by Rabe so that these phase transition materials may be used as a mechanism of attachment. These phase change materials may transition between a fluid state and a solid or semi-solid state, wherein the fluid state may have varying degrees of viscosity. For instance, the material may be a wax, such as may be formed of fatty materials or synthetic hydrocarbons.

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 20180235298 A1) in view of Iosilevich (US 5307826 A).
Regarding claim 4, Zhao disclose the claimed invention of claim 3 except a spring at the proximal ends of the first leg and the second leg comprising attachment point of the first leg and the second leg.
Iosilevich teaches a mascara dispensing eyelash device with spring (Fig. 1, 18) fitted between the two arms (20 and 22) so that the second ends of arm members 20 and 22 are resiliently spaced apart by a spring 18 and each second end is fitted with a brush assembly, 24 and 26, respectively (Cl. 4, Line 16-19). In addition, to permit the releasing arm members 20 and 22 to be pushed apart to their original position by the spring 18 ( CL. Line 65-66).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the connecting arm between the first and the second leg of Zhao’s device with a spring as taught by Iosilevich so that the second ends of arm members 20 and 22 are resiliently spaced apart by a spring 18 and each second end is fitted with a brush assembly, 24 and 26, respectively. In addition, to permit the releasing arm members 20 and 22 to be pushed apart to their original position by the spring 18.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 20180235298 A1) in view of Davies (US 4993439 A).
Regarding claim 6-7, Zhao discloses the claimed invention of claim 1 except that the first holder and the second holder are transparent and comprise silicone. 
Davies teaches an eyelash curling with the first holder (First curling arcuate element) and the second holder (Second curling arcuate element) is transparent (claim 4) and is of moulded plastic material (claim 3) to provide the user with more visibility while attaching the false eyelashes, preventing any damage to the user’s skin or eye, and allow the user to use the device for an extended period of time due to the light weight of the material.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the material of the device of Zhao with the transparent material as taught by Davies to provide the user with more visibility while attaching the false eyelashes, preventing any damage to the user’s skin or eye, and allow the user to use the device for an extended period of time due to the light weight of the material.
The combination of Zhao and Davies disclose the claimed invention except the first holder and the second holder are made of silicone. The instant disclosure describes the selection of this material as merely preferable [0056] and does not describe it as contributing any unexpected result to the applicator.  As such, the selection of materials for first and second holders is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  

Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive for the reasons below:

1st argument:
The applicant alleges that the second embodiment in Rabe (US 20090217939 A1), in figure 12, shows a pivot point 1245 in the middle of the device, contrary to the requirements of the claims, which specifically exclude a pivot point in the middle.
In response, the examiner notes, as shown in the annotated Fig. 12 A, that the proximal ends of the first leg and the second leg are indicated near the pivot attachment “1245” and not the end of element 1241 and 1243. Therefore, it meets the limitation as claimed. 

    PNG
    media_image1.png
    263
    768
    media_image1.png
    Greyscale


2nd argument:
The applicant alleges that Zhao (US 20180235298 A1) likewise shows an applicator tool with the pivot point close to the holders.
In response, the examiner notes, as shown in the annotated Fig. 2 below, that the proximal ends of the first leg and the second leg are indicated near the pivot element  “14” and not at the end of element 12 and 13. Therefore, it meets the limitation as claimed. 

    PNG
    media_image2.png
    832
    851
    media_image2.png
    Greyscale

3rd argument:
The applicant alleges that Zhao disclose the strip being just a coloring label and that that the whole unit is magnetic, not just the strip, and that the strip has a lower magnetic potential than the rest of the tool.
In response, the examiner interpretation of the “strip” is based on the definition of strip found in the dictionary, which is, “a narrow piece, comparatively long and usually of uniform width” See: https:/www.dictionary. com/browse/strip. The first strip is (Fig. 1, flexible stripe 32) and the second strip is (the narrow layer with magnetic attraction that 
In addition, the claims didn’t specify that only the strip has to be magnetized vs the whole unit or vice-versa, or that the strip shouldn’t have a lower magnetic potential than the rest of the tool. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772 

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772